   8:20-cv-00300-RGK-PRSE Doc # 7 Filed: 09/02/20 Page 1 of 1 - Page ID # 24




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

VALERIE T. AKEYO, Dr.;

                    Plaintiff,                               8:20CV300

      vs.
                                                MEMORANDUM AND ORDER
DANIIEL FREDERICH, Mr.; BRENDA
S. SPILKER, Mrs.;         LAW FIRM,
JESSICA POTE, Ms., at Thibault Suhr &
Thibault; KEVIN MALTER, Dr., MD;
and PERSONAL ASSISTANT, t o Mrs.
Bremda Spilker (present at hearing));

                    Defendants.


       Plaintiff Dr. Valerie T. Akeyo, a non-prisoner, filed a Mot ion for Leave t o
Proceed in Forma Pauperis. (Filing 2.) Upon review of Plaintiff’s Motion, the court
finds that Plaintiff is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in her case will be for t h e cou rt t o con duct an in itial
review of her claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct t his in itial review in it s n ormal
course of business.

      Dated this 2nd day of September, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
